DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution on the merits of this application is reopened on claim 1-2, 4-9, 11-12, 14-20.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and/or 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 3, 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, “a first direction”/“a second direction” appeared in more than one places. In the remaining of the office action, except the first “a first/second direction” they are being treated as “the first/second direction”. 
Claim 15-20 are rejected because they are dependent claims of claim 14.
Proper correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki (PGPUB 20160211860), hereinafter as Isozaki.
Regarding claim 1, Isozaki teaches an apparatus comprising: a voltage dividing resistor circuit formed on a semiconductor substrate, and the voltage dividing resistor circuit comprising: 

first and second transistors (Fig 3, S253(N)/(P)), 
wherein the first and second transistors are coupled between the first and second resistors (Fig 3), and wherein the first and second resistors are arranged between the first and second transistors (Fig 3).
Regarding claim 4, Isozaki teaches an apparatus comprising: a voltage dividing resistor circuit formed on a semiconductor substrate comprising: 
first and second resistors (Fig 3, RL252 and RL253) and 
a selector switch coupled between the first and second resistors, the selector switch including first and second transistors (Fig 3, S253(N)/(P)), 
wherein the first and second transistors are coupled between the first and second resistors (Fig 3), and wherein the first and second resistors are arranged between the first and second transistors (Fig 3).
Regarding claim 5, Isozaki teaches the first transistor includes a first gate electrode and the second transistor includes a second gate electrode (Fig 3). 
Regarding claim 7, Isozaki teaches first and second resistors are disposed to be parallel to each other (Fig 3, R252 and R253 are arranged in vertical direction and parallel in edges), wherein each resistor of the first and second resistors is disposed in a first direction, and wherein first and second ends of the first and second resistors are aligned in a second direction (Fig 3, the R252 and R253 ends are aligned in horizontal direction), respectively.
Regarding claim 14, Isozaki teaches an apparatus comprising: 
a first selector switch including first and second transistors (Fig 11, N125 and P130); 
first, second and third resistors placed between the first and second transistors (Fig 11, R124, R125, R126); 

fourth, fifth and sixth resistors placed between the third and fourth transistors (Fig 11, R130, R129, R128) 
wherein the first, second and third resistors are disposed to be parallel to each other, wherein each resistor of the first, second and third resistors is disposed in a first direction (Fig 11, R124/125/126 are arranged in direction from top to the bottom of the page), and 
wherein first and second ends of the first, second and third resistors are aligned in a second direction, respectively (Fig 11, 1st and 2nd end edges of R124/R125/R126  are aligned in direction from left to right of the page), and 
wherein the fourth, fifth and sixth resistors are disposed to be parallel to each other (Fig 11, R130/129/128), wherein each resistor of the fourth, fifth and sixth resistors is disposed in a first direction (Fig 11 direction looking from top to bottom), and wherein first and second ends of the fourth, fifth and sixth resistors are aligned in a second direction, respectively (Fig 11, 1st and 2nd ends of R130/R129/R128 are aligned in direction look from left to right). 
Regarding claim 15, Isozaki teaches the first and third transistors are aligned in the second direction and the second and fourth transistors are aligned in the second direction (Fig 11, in direction look from left to right).
Regarding claim 16, Isozaki teaches the first and fourth resistors are aligned in the second direction, the second and fifth resistors are aligned in the second direction and the third and sixth resistors are aligned in the second direction (Fig 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki, in view of Bessho (PGPUB 20060114715), hereinafter Bessho. 
Regarding claim 6, Isozaki teaches a device as in rejection of claim 5,
But not expressly asymmetrical gate,
Bessho teaches the first and second gate electrodes are asymmetrically arranged (Fig 4, and [0100] NMOS width is selected to be 0.5 um, and the PMOS width is selected to be greater than 1 um).
Since Bessho and Isozaki are both from the same field of semiconductor IC device, the purpose disclosed by Bessho would have been recognized in the pertinent art of Isozaki.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use asymmetrical gates as in Bessho into the device of Isozaki for the purpose of building an optimized passing transistors.

Claim 2, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki and Bessho and in view of Ohgami (PGPUB 20120120706), hereinafter as Ohgami.
Regarding claim 2, Isozaki teaches a device as in rejection of claim 1, and Bessho teaches first and second transistors are asymmetrically arranged (as in rejection of claim 6),
But not expressly U shaped gate for transistors,
Ohgami teaches U shaped gate for transistors (Fig 20B).
Since Ohgami and Isozaki are both from the same field of semiconductor memory device, the purpose disclosed by Ohgami would have been recognized in the pertinent art of Isozaki. 

Regarding claim 11, argument used in rejection of claim 2 applies.
Regarding claim 12, Ohgami teaches the first transistor further includes a first drain electrode that includes first and second portions, each portion of the first and second portions being adjacent to an outside of the first gate electrode respectively, wherein the first transistor further includes a source electrode being adjacent to an inside of the first gate electrode (Fig 21B, VPERI applied to drain side which include two portions on two outsides, YSEL on the source side).
The reason for combining the references used in rejection of claim 11 applies.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki, in view of Kishi (Patent 4725876), hereinafter as Kishi.
Regarding claim 8, Isozaki teaches an apparatus as in rejection of claim 5,
but not expressly, the details shape of the resistor,
Kishi teaches the first and second resistors are with U shape (Fig 2, R4) and the first and second resistors are asymmetrically arranged (Fig 7).
Since Kishi and Isozaki are both from the same field of semiconductor IC device, the purpose disclosed by Kishi would have been recognized in the pertinent art of Isozaki.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the layout of resistor as in Kishi into the device of Isozaki for the building a precise resistance IC circuit.


9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki and Ohgami, in view of Sakai et al. (PGPUB 20160379697), hereinafter as Sakai.
Regarding claim 9, Isozaki and Ohgami teach a device as in rejection of claim 8,
but not expressly a metal layer segment configured to connect a source of the first transistor to a source of the second transistor.
Sakai teaches a metal layer segment configured to connect a source of the first transistor to a source of the second transistor (Fig 3, top metal line SL connecting S/D of device 201 to that of 202).
Since Sakai and Isozaki are both from the same field of semiconductor IC device, the purpose disclosed by Sakai would have been recognized in the pertinent art of Isozaki.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the layout of connectors as in Sakai into the device of Isozaki for the purpose of enabling the IC device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827